Per Curiam :
Conceding that it was error to admit in evidence the record referred to in the first assignment of error, and the deed specified in the second assignment, the effect of such error was cured by the pointed and positive instruction to the jury to disregard it The learned judge said in his charge: “I instruct you that there is no reason in the record, or in any documents put in evidence, why the plaintiff cannot recover.”
We cannot assume that the jury disregarded their duty by "disobeying the instructions of the court. It would have been tifie duty of the learned judge below to set aside the verdict and grant a new trial had there not been sufficient evidence, other than the record, to sustain the finding of the jury. As he has not done so we cannot say that the admission of these documents injuriously affected the plaintiff’s case.
Judgment affirmed.